UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4087



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATSY PARTIN SALMON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-99-160-BO)


Submitted:   September 25, 2001           Decided:   October 15, 2001


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert H. Hale, Jr., Raleigh, North Carolina, for Appellant. John
Stuart Bruce, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Scott L. Wilkinson, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patsy Partin Salmon appeals her conviction for bankruptcy

fraud and the aiding and abetting of bankruptcy fraud in violation

of 18 U.S.C.A. §§ 2, 152(7) (West 2000).   Salmon contends that the

district court erred in denying her motion under Fed. R. Crim. P.

29, to set aside the verdict and for judgment of acquittal, in

which she argued that there was insufficient evidence to support

the verdict.    We affirm.

     To determine whether there was sufficient evidence to support

a conviction, this court considers whether, taking the evidence in

the light most favorable to the government, any reasonable trier of

fact could have found the defendant guilty beyond a reasonable

doubt.     Glasser v. United States, 315 U.S. 60, 80 (1942); United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996).       We grant

Salmon’s motion to file a supplemental joint appendix. We have re-

viewed the record and the briefs and find that there was sufficient

evidence to support Salmon’s conviction for bankruptcy fraud and

the aiding and abetting of bankruptcy fraud. Accordingly, we affirm

Salmon’s conviction.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                           AFFIRMED


                                  2